DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 8-11, 14, and 19-24 have been withdrawn. Claims 1, 3-7, 12, 13, and 15-18 are currently pending in this application.
Claim Objections
	Claims 16 has been amended in order to overcome the objections. Therefore, the objections to claim 16 have been withdrawn.
Claim 4 is objected to because of the following informalities:  “claim 3 wherein” should be “claim 3, wherein”.  Appropriate correction is required.
Drawings
	The amendment to the specification and replacement drawing for Fig. 2 have been accepted. Therefore, the objections to the drawings have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-17, filed 07/14/2020, with respect to the rejection(s) of claim(s) 1, 13, and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of Lomnes et al. (Hereafter, “Lomnes”) [US 2009/0236541 A1] in view of Boemler [US 2006/0012836 A1]; a new ground(s) of rejection for claims 13 and 18 are made in view of Lomnes et al. (Hereafter, “Lomnes”) [US 2009/0236541 A1] in view of Boemler [US 2006/0012836 A1] in further view of Gillet [US 2017/0205341 A1]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lomnes et al. (Hereafter, “Lomnes”) [US 2009/0236541 A1] in view of Boemler [US 2006/0012836 A1].
In regards to claim 1, Lomnes discloses a first optical device for use in endoscope procedures ([0043] According to other embodiments of the invention, the imaging system includes an endoscope. The endoscope may be used in endoscopic surgery.) and operable to image in a first mode with white light and a second mode with fluoresced light outside the visible band ([0037] The fluorescence emission and the visible light reflected from the subject 8 are received through the lens 124 and then propagate to a beam splitter 126.) and comprising: an image sensor assembly including one or more image sensors operable for capturing white light images and fluoresced light images ([0037] The fluorescence emission and the visible light reflected from the subject 8 are received through the lens 124 and then propagate to a beam splitter 126. The lens 124 is configured to focus an image onto the fluorescence camera 128 and the video camera 130. The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The fluorescence camera 128 may be any device configured to acquire fluorescence image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The fluorescence camera 128 may be analog or digital. The video camera 130 may be any device configured to acquire reflectance image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The video camera 130 receives the filtered reflected light and converts it to a signal or image data that is transmitted to the image processing engine 80 via communications channel 81. The video camera 130 may be analog or digital.); and a focus adjustment mechanism, wherein the mechanism is positioned in the first optical device ([Fig. 1] lens 124 and [Fig. 4] lens 424) and configured to automatically adjust the focus of the first optical device ([0037] The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The lens 124 may be designed for manual or automatic control of zoom and focus.), 
 Boemler discloses 6an image sensor assembly ([Abstract] an image sensor unit) including one or more image sensors operable for capturing 7white light images and fluoresced light images ([0028] The lens or lenses of the invention may be used to focus light or other electromagnetic radiation of any wavelength, in forming an image upon image sensor 224.); and 8a focus adjustment mechanism ([0029 and Fig. 3A] the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image), wherein the mechanism is positioned in the first optical 9device and configured to automatically adjust the focus of the first optical device ([0030] In the embodiment illustrated in FIG. 3A, a piezoelectric material 226 is formed over conductor 229 which in turn is mounted to base 210 through attachment layer 230. Another conductor 250 is formed over piezoelectric material 226, and a die containing a pixel array, forming image sensor 224, is mounted to conductor 250.), and wherein 10the automatic focus adjustment compensates for a chromatic focal difference between the white 11light image and the fluoresced light image caused by the dispersive or diffractive properties of 12optical materials or optical design employed in an assembly construction of the first optical 13device ([0029] If lens 270 is formed having spherical surfaces, the focal distance may vary for different rays and thus produce spherical aberration (not shown). In addition, the focal length for different wavelengths may also differ and produce chromatic aberration (not shown). Nonetheless, the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image.) or an optional second optical device connected to the first optical device, or both.
It would have been obvious to modify the teachings of Lomnes’s the automatic control of the focus of the lens for the fluorescence emission and the visible light with the autofocus operation for the correction of the chromatic aberrations between the different wavelengths as taught by Boemler. The motivation behind this modification would have been to automatically correct the chromatic aberrations and produce the desired focus of the image [See Boemler].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lomnes in view of Boemler in further view of Berci [US 2008/0303899 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Lomnes fails to explicitly disclose wherein the first optical device is a camera head that attaches to and detaches from the second optical device, and the second optical device is an endoscope.
Berci discloses wherein the first optical device is a camera head that attaches to and detaches from the second optical device, and the second optical device is an endoscope ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.).
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging.

Claims 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnes in view of Boemler in further view of Berci in even further view of Gillet [US 2017/0205341 A1].
In regards to claim 4Ser. No.: 15/636,345, the limitations of claim 3 have been addressed. Lomnes fails to explicitly disclose wherein the camera head is configured to automatically recognize the second optical device and, in response, automatically apply a known, 3prescribed adjustment based on known characteristics of the second optical device.
Berci discloses wherein the camera head is configured to automatically recognize the second optical device ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.) and.
Gillet discloses in response, automatically apply a known, 3prescribed adjustment based on known characteristics of the second optical device ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.). 
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.
In regards to claim 154, the limitations of claim 13 have been addressed. Lomnes fails to explicitly disclose wherein the first optical device is camera head 5that attaches to and detaches from the second optical device, and the second optical device is an 6endoscope.  
Berci discloses wherein the first optical device is camera head 5that attaches to and detaches from the second optical device, and the second optical device is an 6endoscope ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.).
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging.

In regards to claim 168, the limitations of claim 15 have been addressed. Lomnes fails to explicitly disclose wherein the camera head is 9configured to automatically recognize the second optical device and, in response, automatically 10apply a known, prescribed adjustment based on known characteristics of the second optical 11device.  
Berci discloses wherein the camera head is 9configured to automatically recognize the second optical device ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.) and.
Gillet discloses in response, automatically apply a known, 3prescribed adjustment based on known characteristics of the second optical device ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.). 
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.
Claims 5-7, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnes in view of Boemler in further view of Gillet.
In regards to claim 5, the limitations of claim 1 have been addressed. Lomnes discloses wherein the focus adjustment having been 6automatically adjusted by the focus adjustment mechanism ([0037] The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The lens 124 may be designed for manual or automatic control of zoom and focus.) and/or the second optical device. 
Gillet discloses wherein the focus adjustment having been 6automatically adjusted by the focus adjustment mechanism is a known, prescribed adjustment 7based on the known characteristics of the first optical device and/or the second optical device ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.). 
It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 69, the limitations of claim 1 have been addressed. Lomnes fails to explicitly disclose wherein the focus adjustment mechanism 10comprises a liquid-based deformable lens. 
Gillet discloses wherein the focus adjustment mechanism 10comprises a liquid-based deformable lens ([0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52.). 
It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 712, the limitations of claim 6 have been addressed. Lomnes fails to explicitly disclose wherein the device is adapted to toggle the liquid- 13based deformable lens between two pre-determined states when the mode is switched from the 14white light mode to the fluoresced light mode.  
Boemler discloses wherein the device is adapted to toggle the ([0029 and Fig. 3A] the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image) between two pre-determined states when the mode is switched from the 14white light mode to the fluoresced light mode ([0029] If lens 270 is formed having spherical surfaces, the focal distance may vary for different rays and thus produce spherical aberration (not shown). In addition, the focal length for different wavelengths may also differ and produce chromatic aberration (not shown). Nonetheless, the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image.).  
Gillet discloses wherein the device is adapted to toggle the liquid- 13based deformable lens ([0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52.) between two pre-determined states when the mode is switched from the 14white light mode to the fluoresced light mode ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.). 
It would have been obvious to modify the teachings of Lomnes’s the automatic control of the focus of the lens for the fluorescence emission and the visible light with the autofocus operation for the correction of the chromatic aberrations between the different wavelengths as taught by Boemler. The motivation behind this modification would have been to automatically correct the chromatic aberrations and produce the desired focus of the image [See Boemler]. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 1212, the limitations of claim 1 have been addressed. Lomnes fails to explicitly disclose 5wherein the device is adapted to trigger the 6automatic focus adjustment when the device is toggled between the white light mode and the 7fluorescence mode.
Gillet discloses wherein the device is adapted to trigger the 6automatic focus adjustment when the device is toggled between the white light mode and the 7fluorescence mode ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.).
It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 139, Lomnes discloses a first optical device for use in endoscope procedures ([0043] According to other embodiments of the invention, the imaging system includes an endoscope. The endoscope may be used in endoscopic surgery.) and operable to image in a 10first mode with white light and a second mode with fluoresced light outside the visible band ([0037] The fluorescence emission and the visible light reflected from the subject 8 are received through the lens 124 and then propagate to a beam splitter 126.) and 11comprising: 12an image sensor assembly including one or more image sensors operable for capturing 13white light images and fluoresced light images ([0037] The fluorescence emission and the visible light reflected from the subject 8 are received through the lens 124 and then propagate to a beam splitter 126. The lens 124 is configured to focus an image onto the fluorescence camera 128 and the video camera 130. The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The fluorescence camera 128 may be any device configured to acquire fluorescence image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The fluorescence camera 128 may be analog or digital. The video camera 130 may be any device configured to acquire reflectance image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The video camera 130 receives the filtered reflected light and converts it to a signal or image data that is transmitted to the image processing engine 80 via communications channel 81. The video camera 130 may be analog or digital.); 14an optical assembly positioned in the first optical device, or in a second optical device 15that attaches to the first optical device, the optical assembly including one or more optical lens 16elements, all either fixed in place or adjustable by manual movements, and configured when 17attached to direct light received from a subject scene toward the image sensor assembly ([0037] The fluorescence emission and the visible light reflected from the subject 8 are received through the lens 124 and then propagate to a beam splitter 126. The lens 124 is configured to focus an image onto the fluorescence camera 128 and the video camera 130. The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The fluorescence camera 128 may be any device configured to acquire fluorescence image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The fluorescence camera 128 may be analog or digital. The video camera 130 may be any device configured to acquire reflectance image data, such as a charge coupled device (CCD) camera, a photo detector, a complementary metal-oxide semiconductor (CMOS) camera, and the like. The video camera 130 receives the filtered reflected light and converts it to a signal or image data that is transmitted to the image processing engine 80 via communications channel 81. The video camera 130 may be analog or digital.); and 18a ([Fig. 1] lens 124 and [Fig. 4] lens 424) and operable to automatically adjust the focus of the 20first optical device ([0037] The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The lens 124 may be designed for manual or automatic control of zoom and focus.) 
Boemler discloses 12an image sensor assembly ([Abstract] an image sensor unit) including one or more image sensors operable for capturing 13white light images and fluoresced light images ([0028] The lens or lenses of the invention may be used to focus light or other electromagnetic radiation of any wavelength, in forming an image upon image sensor 224.); 14an optical assembly positioned in the first optical device, or in a second optical device 15that attaches to the first optical device, the optical assembly including one or more optical lens 16elements, all either fixed in place or adjustable by manual movements, and configured when 17attached to direct light received from a subject scene toward the image sensor assembly; and 18a ([0029 and Fig. 3A] the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image) and operable to automatically adjust the focus of the 20first optical device ([0030] In the embodiment illustrated in FIG. 3A, a piezoelectric material 226 is formed over conductor 229 which in turn is mounted to base 210 through attachment layer 230. Another conductor 250 is formed over piezoelectric material 226, and a die containing a pixel array, forming image sensor 224, is mounted to conductor 250.) wherein the automatic focus adjustment compensates for a chromatic focal 21difference between the white light image and the fluoresced light image caused by the dispersive 22or diffractive properties of optical materials or optical design employed in an assembly 23construction of the first optical device ([0029] If lens 270 is formed having spherical surfaces, the focal distance may vary for different rays and thus produce spherical aberration (not shown). In addition, the focal length for different wavelengths may also differ and produce chromatic aberration (not shown). Nonetheless, the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image.) or the second optical device, or both.  
Gillet discloses a liquid-based deformable lens ([0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52.). 
It would have been obvious to modify the teachings of Lomnes’s the automatic control of the focus of the lens for the fluorescence emission and the visible light with the autofocus operation for the correction of the chromatic aberrations between the different wavelengths as taught by Boemler. The motivation behind this modification would have been to automatically correct the chromatic aberrations and produce the desired focus of the image [See Boemler]. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 178, the limitations of claim 13 have been addressed. Lomnes discloses 13wherein the adjustment ([0037] The lens 124 may be any lens suitable for receiving light from the surgical field and focusing the light for image capture by the fluorescence camera 128 and the video camera 130. The lens 124 may be designed for manual or automatic control of zoom and focus.) and/or the second 15optical device.  
Gillet discloses wherein the adjustment is a known, prescribed 14adjustment based on the known characteristics of the first optical device and/or the second 15optical device ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.). 
It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.

In regards to claim 188, the limitations of claim 13 have been addressed. Lomnes fails to explicitly disclose 17wherein the device is adapted to trigger the 18automatic focus adjustment when the device is toggled between the white light mode and the 19fluorescence mode.  
Gillet discloses wherein the device is adapted to trigger the 18automatic focus adjustment when the device is toggled between the white light mode and the 19fluorescence mode ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.).
It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would have been to improve sensing of multiple in-focus images of the target object at multiple wavelengths.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482